DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 U.S.C. 112(b) rejections
Examiner notes the 112(b) rejections of claims 1 and 13 regarding the limitations “…a threshold value”, “the processing circuitry is configured to analyze…”, “an inflow process or an inflow of the contrast agent is completed”, “…a first frame rate or a first volume rate….” are withdrawn in view of the amendments.
Examiner notes that while claims 1 and 13 were amended to recite “performs/performing the ultrasonic scanning at a first frame rate and a first volume rate”, such amendment does not overcome the 112(b) rejection set forth in the office action mailed on 04/12/2022 regarding whether performing the ultrasonic scanning is done at either of the first frame rate or the second frame rate in a contingent manner or if performing both the first frame rate and the second frame rate is required. Additionally, the inclusion of the first frame rate and the first volume rate in this manner has necessitated a 112(a) and 112(b) rejection. 

Regarding 103 rejections
Applicant’s arguments with respect to claims 1, and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Newly submitted claims 14 and 15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 This application contains claims directed to the following patentably distinct species 
A: an apparatus/controlling method of fig. 6 in which inflow of the contrast agent is determined to be completed when a center of gravity of a histogram exceeds a threshold value 
B: an apparatus/controlling method of fig. 8 in which inflow of the contrast agent is determined to be completed when N_contrast/N_all> Ratio_th is satisfied 
The species are independent or distinct because species A requires generation of a histogram and determining inflow is completed when a center of gravity exceeds a threshold value, while Species B merely requires calculating a ratio of pixels reached by the contrast agent and the total number of pixels in the region and determining inflow is completed when the ratio exceeds a threshold. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

For example, when species A, which has already been examined, requires at least text searching for a center of gravity of a histogram in connection with contrast/ultrasound imaging while species B, which is newly introduced with claims 14 and 15, requires at least text searching for a ratio of a number of pixels reached by a contrast agent over all pixels and comparing the ratio to a threshold for determining when an inflow has completed or not. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14 and 15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Objections
Claims 1 and 6-15 are objected to because of the following informalities:  
In claim 1, “a second volume rate lower than the first frame rate” should read –a second volume rate lower than the first volume rate—
In claims 1 and 13, “when the center of gravity in the histogram does not exceeds” should read –when the center of gravity in the histogram does not exceed—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, claims 1 and 13 recite “performs/performing the ultrasonic scanning at a first frame rate and a first volume rate”. Examiner notes that while there is disclosure for performing the ultrasonic scanning at a first frame rate or a first volume rate in multiple instances of the specification (PGPub [0005], [0010], [0027]), there is no instance in which the scanning is done at a first frame rate AND a first volume rate. For these reasons, a person having ordinary skill in the art before the effective filing date would not have recognized the inventor had possession of the claimed invention at the original time of filing, thus the limitation constitutes new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation “perform/performing the ultrasonic scanning at a first frame rate and a first volume rate or at a second frame rate lower than the first frame rate or a second volume rate lower than the first frame/volume rate” and “perform/performing the ultrasonic scanning at the first frame rate or the first volume rate when the contrast agent is analyzed as being in the inflow process in the region of interest, and perform the ultrasonic scanning at the second frame rate or the second volume rate lower than the first frame rate or the first volume rate when the inflow of the contrast agent in the region of interest is analyzed as being completed”. It is unclear if the if the system/method performs scanning at the first frame rate and first volume rate as in the first recitation of the first frame/volume rate or if the system/method performs scanning at the first frame rate and first volume rate as in a contingent limitation as in the second recitation of the first frame/volume rate since both are present in the same claim. Additionally, it is unclear if the system/method performs scanning at the first frame/volume rate or the second frame/volume rate as in a contingent limitation as in the first recitation of the first/second frame/volume rate or if scanning at both the first frame rate and the second frame rate is required as in the second recitation of the first/second frame/volume rate since both are present in the same claim. Examiner notes that removal of the limitation “wherein the transmission/reception circuit performs/performing the ultrasonic scanning at a first frame rate and a first volume rate or at a second frame rate lower than the first frame rate or a second volume rate lower than the first frame rate according to whether or not the center of gravity in the histogram exceeds the threshold value” and additionally amending any subsequent antecedent basis issues would enhance the clarity and necessitate withdrawal of such rejection. For examination purposes, it has been interpreted that the ultrasonic scanning is performed at a first frame rate or a first volume rate when the contrast agent is analyzed as being in the inflow process in the region of interest and at a second frame rate or a second volume rate lower than the first frame rate or the first volume rate when the inflow of the contrast agent in the region of interest is analyzed as being completed, however, clarification is required.
Claims 1 and 13 recite the limitation “when the center of gravity in the histogram does not exceeds a threshold value”. It is unclear if this is the same threshold value or a different threshold value than the threshold value previously recited. For examination purposes, it has been interpreted to mean any threshold value, however, clarification is required. 
Claims 1 and 13 recite the limitation “when the center of gravity in the histogram exceeds a threshold value”. It is unclear if this is the same threshold value of the first recitation of a threshold value, the second recitation of the threshold value or a different threshold value than either of the threshold values previously recited. For examination purposes, it has been interpreted to mean any threshold value, however, clarification is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20160302768 A1) in view of Lazebnik (US 20120203112 A1) and Yoneyama (US 20140024940 A1) as evidenced by NPL Universal Class (“How to Calculate Mean, Median, and Mode”). 
Regarding claims 1 and 13,
Miyake teaches an ultrasonic diagnostic apparatus (at least fig. 1 (1) and corresponding disclosure in at least [0020]) comprising: 
A transmission/reception circuit (at least fig. 1 (21) and corresponding disclosure in at least [0020]) configured to repeatedly perform ultrasonic scanning to acquire image data (at least fig. 6 and corresponding disclosure in at least [0073]-[0084]) of an object (at least fig. 1 (2) and corresponding disclosure in at least [0020]) to which a contrast agent is administered (at least fig. 6 (S3) and corresponding disclosure in at least [0074]). 
And processing circuitry (at least fig. 1 (4) and corresponding disclosure in at least [0020]-[0028]) configured to analyze dynamics of the contrast agent in a region of interest in the object (at least fig. 3 and corresponding disclosure in at least [0054]) by generating a time intensity curve on pixel values in the region of interest based on the image data acquired by the ultrasonic scanning ([0028] which discloses recording TIC analysis data for analyzing a luminance change curve of image data in the target region. Examiner notes luminance corresponds to a pixel value)
Determine an inflow of the contrast agent into the region of interest is completed when an average luminance value exceeds a threshold value (at least fig. 3 (Vth2) and corresponding disclosure in at least [0054] which discloses the luminance analysis section determines timing at which the luminance exceeds a threshold Vth2 as a time td of timing at which the contrast medium is retained in the target region (and thus inflow is completed)) 
Wherein a processor sets a first image quality setting for image generation or a second image quality setting for image generation, according to whether or not the average luminance value exceeds a threshold value (at least fig. 6 (S5) and corresponding disclosure in at least [0078]-[0080] which disclose at time td of timing at which the average luminance value exceeds the threshold Vth2, the luminance analysis section sends the measurement result to the control section and the control section changes the image quality setting from the first image quality setting to the second image quality setting at a timing in which the contrast medium is retained through the measurement using luminance and the time measuring section determines that it is time to change the setting form the first image quality setting to the second image quality setting)
wherein: 
the processing circuitry (4) is configured to analyze that the region of interest is in the inflow process when the average of pixel values does not exceed a threshold value (Vth2) (at least fig. 3 and [0054] examiner notes the processing circuitry is configured to analyze that the region of interest is in an inflow process when the average luminance value at least below the threshold Vth2) and the inflow of the contrast agent is completed when the average of pixel values exceeds a threshold value (Vth2) ([0054] which discloses when the luminance average value exceeds the threshold Vth2 as a time td of timing at which the contrast medium is retained in the target region. Examiner notes at such timing inflow is considered complete); and 
the processing circuitry is configured to perform the first image quality setting (at least fig. 1 (S2) and corresponding disclosure in at least [0073]) when the contrast agent is analyzed as being in the inflow process in the region of interest (Examiner notes the first image quality setting is performed when the contrast agent is analyzed as being in the inflow process (or until the contrast agent is analyzed as being retained)) and perform the second image quality setting (S5) when the inflow of the contrast agent in the region of interest is analyzed as being completed ([0078]-[0080])
While Miyake teaches setting a first image quality setting or a second image quality setting according to whether or not the average luminance value exceeds a threshold, such image quality settings are for generating images having sufficient quality and are not for controlling settings with respect to ultrasonic scanning control by the transmission/reception circuit. Thus Miyake fails to explicitly teach wherein the transmission/reception circuit performs the ultrasonic scanning at a first frame rate and a first volume rate or at a second frame rate lower than the first frame rate or a second volume rate lower than the first volume rate, according to whether or not the average luminance value exceeds the threshold and 
Wherein the transmission/reception circuit is configured to perform the ultrasonic scanning at the first frame rate or the first volume rate when the contrast agent is analyzed as being in the inflow process in the region of interest, and perform the ultrasonic scanning at the second frame rate or the second volume rate lower than the first frame rate or the first volume rate when the inflow of the contrast agent in the region of interest is analyzed as being completed. 
Lazebnik, in a similar field of endeavor involving ultrasound contrast imaging, teaches an ultrasonic diagnostic apparatus (at least fig. 3 (10) and corresponding disclosure in at least [0018]) and controlling method comprising: 
A transmission/reception circuit (at least fig. 3 (12, 14, and 16) and corresponding disclosure in at least [0045]) configured to repeatedly perform ultrasonic scanning to acquire image data of an object (at least fig. 1 (30) and corresponding disclosure in at least [0020] which discloses the sequence of acquiring data is continuous or periodic, both of which mean scanning is repeatedly performed) to which a contrast agent is administered ([0002] which discloses contrast agents are administered to the subject). 
And processing circuitry (at least fig. 3 (18 and 20) and corresponding disclosure in at least [0045]) configured to analyze dynamics of the contrast agent in a region of interest in the object (at least fig. 1 (32) and corresponding disclosure in at least [0027] which discloses by comparing data from different frames, data representing the contrast perfusion (i.e. dynamics) is compared) based on the image data acquired by the ultrasonic scanning ([0030] which discloses for each location, a difference between frames is calculated, the average of the differences is calculated as the difference. Examiner notes frames compared are from the ultrasonic scanning)
wherein the transmission/reception circuit (14) performs the ultrasonic scanning at a first frame rate and first volume rate (Examiner notes that in scanning a volume (i.e. a vessel) rate at which images are acquired is considered a volume rate in its broadest reasonable interpretation) or at a second frame rate lower than the first frame rate according to whether or not an inflow of the contrast agent is analyzed as being completed ([0040] which discloses the rapid change associated with the arterial phase (i.e. in the inflow process) results in greater differences and as a result the number of scan lines per second is increased, maintained if already high, decreased or set at a higher level (e.g. 25-35 frames per second) and in the portal phase (i.e. when in flow is complete) the rate of change is less and the frame rate is decreased or set at a lower level (e.g. 5-10 frames per second). 
the transmission/reception circuit (14) is configured to perform the ultrasonic scanning at the first frame rate when the contrast agent is analyzed as being in the inflow process in the region of interest ([0040] which discloses the rapid change associated with the arterial phase (i.e. in the inflow process) results in greater differences and as a result the number of scan lines per second is increased, maintained if already high, decreased or set at a higher level (e.g. 25-35 frames per second)), and perform the ultrasonic scanning at the second frame rate lower than the first frame rate when the inflow of the contrast agent in the region of interest is analyzed as being completed ([0040] which discloses in the portal phase (i.e. when in flow is complete) the rate of change is less and the frame rate is decreased or set at a lower level (e.g. 5-10 frames per second)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyake to include performing the ultrasonic scanning at the first frame rate and second frame rate as taught by Lazebnik in order to allow for a dynamic frame rate which adapts to the response from the scanning, thereby reducing the interaction of acoustic energy with microbubbles while maintaining a frame rate and image quality sufficient for evaluation (Lazebnik [0015]-[0016]). 
Examiner notes in the modified system, when the processor of Miyake sets the first image quality setting, the transmission/reception circuity performs the ultrasonic scanning at the first frame rate and volume rate (as taught by lazebnik) and when the processing circuitry sets the second image quality setting, the transmission/reception circuitry performs the ultrasonic scanning at the second frame rate lower than the first frame rate accordingly. 
	
	Additionally, while Miyake teaches an average luminance value is used to analyze dynamics of the contrast agent, Miyake fails to explicitly teach generating a histogram on pixel values.
	Yoneyama, in a similar field of endeavor involving ultrasound imaging, teaches generating a histogram on pixel values (at least fig. 7 or 8 (203) and corresponding disclosure in at least [0066]) in order to determine an average luminance value ([0068] which discloses the average luminance value obtained form the histogram data)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system Miyake to include generating a histogram on pixel values as taught by Yoneyama in order to determine the average luminance value accordingly.
	Examiner notes the average luminance value determined by the histogram is equal to the center of gravity of the histogram (as evidenced by Universal Class pg. 3), therefore, the system would determine whether an inflow of the contrast agent into the region if interest is completed or not, depending on whether or not a center of gravity (i.e. average luminance value) of the histogram exceeds the threshold value and control the system accordingly. 
 
	The modified system would perform the method of claim 13 having corresponding steps. 

	Regarding claim 6, 
	Miyake further teaches wherein, when executing a flash (at least fig. 6 (S7) and corresponding disclosure in at least [0083]) for sweeping out bubbles of the contrast agent in a scanning area ([0040] which discloses the manual flash controls the transmission section to raise an output level from a normal output level and bubbles of the contrast medium are destroyed (i.e. swept out)) while in the second image quality setting (see at least fig. 6 which depicts switching to the second image quality setting and then executing the flash in S8), the processor is configured to set the first image quality setting by switching from the second image quality setting as the flash is executed (at least fig. 6 (S8) and corresponding disclosure in at least [0083])
	Examiner notes in the modified system, when the system is in the second image quality setting, the ultrasonic scanning is at the second frame rate and when the processor sets the first image quality setting by switching from the second image quality setting, the transmission/reception circuit would perform the ultrasonic scanning at the first frame rate by switching from the second frame rate accordingly.  

	Regarding claim 7,
	Miyake further teaches wherein, after switching to the first image quality setting with the execution of the flash, when the inflow of the contrast agent in the region of the analyzed as being completed by the processing circuitry (at least fig. 6 (S9) and corresponding disclosure in at least [0083]), the  processing circuitry is configured to set the second image quality setting by switching from the first image quality setting (at least fig. 6 (S10) and corresponding disclosure in at least [0084]). 
	Examiner notes in the modified system, the first image quality setting would include the first frame rate, and in switching to the second image quality setting, the transmission/reception circuit is configured to perform the ultrasonic scanning at the second frame rate.
	 
Regarding claim 10,
Miyake, as modified, teaches the elements of claim 1 as previously stated. Miyake further teaches wherein, when the processing circuitry (4) changes the quality image setting, the processing circuitry (4) is configured to display images corresponding to the changed image quality setting ([0052]) Miyake, as currently modified fails to explicitly teach wherein, when the transmission/reception circuit changes the frame rate, the processing circuitry is configured to display information to notify a user that the frame rate has been changed on a display. 
Lazebnik further teaches wherein, when the transmission/reception circuit (14) changes the frame rate, the processing circuitry (18 and 20) is configured to display information to notify a user that the frame rate has been changed ([0074] which discloses the frame rates are displayed) on a display (at least fig. 3 (22) and corresponding disclosure in at least [0045]. Examiner notes that when the frame rate changes it would necessarily notify the user that the frame rate has been changed by displaying the new frame rate) display
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyake, as currently modified, to include displaying information as taught by Lazebnik in order to provide a user with information regarding the frame rate throughout the examination. Such information would allow a user to identify when the frame rate/settings have changed such that a flash may be executed. 

Regarding claim 12,
Miyake further teaches wherein the processing circuitry is configured to determine that the contrast agent is in an inflow process during an arterial predominant phase (Examiner notes that the inflow process is the fast inflow process occurring immediately after administration of the contrast agent as disclosed in applicants specification in at least [0005], therefore, the inflow process of Miyake is necessarily during an arterial predominant phase)
And determine that the inflow of the contrast agent is completed when transitioning form the arterial predominant phase to a portal predominant phase (Examiner notes that by determining that the contrast agent is retained in the region of interest and the inflow has been completed, there is necessarily a transition from the arterial predominant phase (in which inflow is occurring after administration of the contrast agent) to the portal predominant phase which occurs directly after the arterial predominant phase).
Additionally, Lazebnik further teaches wherein the processing circuitry (18 and 20) is configured to determine that the contrast agent is in an inflow process during an arterial predominant phase ([0034] which discloses the rapid flow to a region (inflow) during the arterial phase and [0040] which discloses determining greater differences between frames in the arterial phase), and determine that the inflow of the contrast agent is completed when transitioning from an arterial predominant phase to a portal predominant phase ([0034] which discloses the contrast agent is then perfused in smaller vessels and arteries into tissues or organs and [0040] which discloses the change between frames is less in the portal phase).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake, Lazebnik, and Yoneyama as evidenced by Universal Class as applied to claim 1 above and further in view of Lee et al. (US 20090187106 A1), hereinafter Lee.
Miyake, as modified, teaches the elements of claim 1 as previously stated. 
Miyake, as modified, fails to explicitly teach wherein processing circuitry is configured to: 
Hold a highest value of a pixel value for each pixel in the region of interest based on the image data;
And generate an image of the region of interest using the highest value of the pixel value and display the generated image on a display. 
Lee, in a similar field of endeavor involving contrast enhanced ultrasound imaging, teaches a processing circuitry (at least fig. 1 (18) and corresponding disclosure in at least [0016]) configured to  generate a maximum intensity projection image (abstract which discloses an image from the combination of the frames is formed and [0003] which discloses a combination is maximum intensity holding (maximum intensity projection)) 
Lee further teaches processing circuitry (18) is configured to hold a highest value of a pixel value for each pixel in a region of interest based on the image data repeatedly acquired by ultrasonic scanning ([0057] which discloses a maximum data with respect to data (e.g. PI of fig. 4. Examiner notes PI is a pixel) of the selected frames is selected (held) for each spatial location (pixel) of the region of interest); and 
Generate an image of the region of interest using the highest value of the pixel value ([0057] which discloses a maximum intensity projection frame of data is formed using technique in which the highest value of the pixel is selected (i.e. held)) and display the generated image on a display (at least fig. 1 (22) and corresponding disclosure in at least [0016]) ([0036] which discloses displaying the MIP image) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyake, as currently modified, to include generating an image of the region of interest as taught by Lee in order to visualize the high luminance contrast over time (Lee [0003]). Such a modification amounts to merely a simple substitution of one known maximum intensity projection for another rendering the claim obvious (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake, Lazebnik, and Yoneyama as evidenced by Universal Class as applied to claim 6 above and further in view of Lee and Takagi et al. (US 20130090557 A1), hereinafter Takagi.
Miyake, as modified, teaches the elements of claim 6 as previously stated. Miyake, as modified, fails to explicitly teach wherein the processing circuitry is configured to: 
Hold a highest value of a pixel value for each pixel in the region of interest based on the image data;
And generate an image of the region of interest using the highest value of the pixel value and display the generated image on a display. 
Nonetheless Lee, in a similar field of endeavor involving contrast enhanced ultrasound imaging, teaches a processing circuitry (at least fig. 1 (18) and corresponding disclosure in at least [0016]) 
Configured to hold a highest value of a pixel value for each pixel in a region of interest based on the image data repeatedly acquired by ultrasonic scanning ([0057] which discloses a maximum data with respect to data (e.g. PI of fig. 4. Examiner notes PI is a pixel) of the selected frames is selected (held) for each spatial location (pixel) of the region of interest); and 
Generate an image of the region of interest using the highest value of the pixel value ([0057] which discloses a maximum intensity projection frame of data is formed using technique in which the highest value of the pixel is selected (i.e. held)) and display the generated image on a display (at least fig. 1 (22) and corresponding disclosure in at least [0016]) ([0036] which discloses displaying the MIP image) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyake, as currently modified, to include maximum intensity projection as taught by Lee in order to visualize the high luminance contrast over time (Lee [0003]). Such a modification amounts to merely a simple substitution of one known maximum intensity projection for another rendering the claim obvious (MPEP 2143).
	
	The modified system fails to explicitly teach wherein the processing circuitry is configured to reset the highest value of the pixel value held for each pixel in the region of interest, when the flash is executed, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date to perform another maximum intensity projection once the flash is executed in order to provide an updated projection to visualize the second inflow of the contrast agent, which occurs after the flash is executed. The second maximum intensity projection would use a second maximum pixel value after the flashing. Examiner notes this second maximum pixel value is considered a resetting in its broadest reasonable interpretation. 

	Nonetheless, Takagi, in a similar field of endeavor involving contrast enhanced ultrasound imaging, teaches performing maximum intensity holding after executing a flash to sweep out contrast agent ([0005] which discloses flash replenishment imaging is used to produce a high sound pressure in order to destroy contrast agent and observing, via maximum intensity holding, the sight of interest as contrast agent flows into it again). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyake, as currently modified, to include performing maximum intensity holding and thus resetting the highest value of the pixel value when the flash is executed as taught by Takagi in order to repeatedly observe high luminance values corresponding to the flow of the ultrasound contrast (Takagi [0005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake, Lazebnik, and Yoneyama as evidenced by Universal Class as applied to claim 1 above and further in view of Mine et al. (US 20180008232 A1), hereinafter Mine.
Miyake, as modified, teaches the elements of claim 1 as previously stated. Miyake further teaches wherein the processing circuitry (4) is configured to make a memory store the image data acquired by the ultrasonic scanning ([0052] which discloses image signals generated by the first image quality setting and second image quality setting is outputted to the recording section (i.e. memory 32)). 
Miyake, as modified, fails to explicitly teach each time the transmission/reception circuit changes the frame rate or the volume rate, the processing circuitry is configured to store the image data in a different file. 
Mine, in a similar field of endeavor involving ultrasound control, teaches wherein a processing circuitry (at least fig. 1 (10) and corresponding disclosure in at least [0049]) is configured to make a memory (at least fig. 1 (18) and corresponding disclosure) store image data acquired by ultrasonic scanning ([0080] which discloses the memory 18 stores the image data),  and each time a transmission/reception circuit (at least fig. 1 (11 and 12) and corresponding disclosure in at least [0050] and [0061]) changes the frame rate, make the memory store the image data in a different file ([0080] which discloses storing the operation information of the ultrasonic apparatus with the image data and [0081] which discloses operation information includes change of an image quality and an image quality includes the frame rate. Examiner notes that in an instance where the operation information (e.g. frame rate) changes the processing circuitry would store the image data in a different file, such that the operation information is stored with the corresponding image data) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyake, as currently modified, to include making the memory store image data in a different file when the frame rate changes in order to separately analyze the sets of image data corresponding to different contrast flow phases having different image quality settings and frame rates. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793